                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
BRANDON JERMAINE COLLIER,

             Plaintiff,
      v.                                            Case No. 20-cv-1571-pp

KEVIN CARR,

            Defendant.
______________________________________________________________________________

       ORDER DIRECTING PLAINTIFF TO PAY FULL FILING FEE OR
     FILE REQUEST TO PROCEED WITHOUT PREPAYING FILING FEE
______________________________________________________________________________

      On October 14, 2020, the Clerk of Court told the plaintiff, an inmate at

Fox Lake Correctional Institution who is representing himself, that within

twenty-one days, he had to file a magistrate judge consent form and either pay

the full $400 filing fee or file a request to proceed without prepaying the filing

fee. Dkt. No. 3. The plaintiff has filed the magistrate judge consent form, dkt.

no. 5, but the court has not received the filing fee or a request to proceed

without prepaying the filing fee.

      Oddly, while the plaintiff did not file a request to proceed without

prepaying the filing fee, he did provide the court with a certified copy of his

institutional trust account statement. Dkt. No. 2. The court received the trust

account statement on November 13, 2020—the same day it received the

complaint. Two days later, on October 15, 2020, the court entered an order

requiring the plaintiff to pay an initial partial filing fee of $56.09 within twenty-

one days. Dkt. No. 4. That order mistakenly stated that the plaintiff had “filed a


                                          1

           Case 2:20-cv-01571-PP Filed 11/23/20 Page 1 of 3 Document 7
petition asking the court for leave to proceed in forma pauperis.” Id. at 1. As

noted, the plaintiff has not filed that petition, so the court jumped the gun and

prematurely calculated his initial partial filing fee. The court cannot take any

further action in the case until the plaintiff either pays the $400 filing fee or

files a request to proceed without prepaying the filing fee.

       About three weeks after the court received the complaint, it received from

the plaintiff a request for the court to allow him to pay the initial partial filing

fee from his release account. Dkt. No. 6. The plaintiff stated that the business

office at the prison told him that he needed an order from the court allowing

him to use his release account to pay his filing fee. Id. He stated that he had

enough money in his release account to pay the fee and asked for more time to

do so. Id.

       The court cannot rule on the plaintiff’s motion to pay the initial partial

filing fee from his release account, or do anything else in the case, until the

plaintiff either pays the full $400 filing fee or files a request to proceed without

prepaying the filing fee. The court encloses with this order a blank form for the

plaintiff to fill out, asking the court to allow him to proceed without prepaying

the filing fee.

       The court ORDERS that the plaintiff either must pay the $400 filing fee

or file a Request to Proceed in District Court Without Prepaying the Full Filing

Fee in time for the court to receive it by the end of the day on December 18,

2020. If the court does not receive either the $400 filing fee or the completed




                                          2

             Case 2:20-cv-01571-PP Filed 11/23/20 Page 2 of 3 Document 7
request form by the end of the day on December 18, 2020, the court will

dismiss the case for failure to comply with the court’s order.

      The court will send a copy of this order to the officer in charge of the

agency where the inmate is confined.

      Dated in Milwaukee, Wisconsin this 23rd day of November, 2020.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                        3

         Case 2:20-cv-01571-PP Filed 11/23/20 Page 3 of 3 Document 7
